Citation Nr: 0900143	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for hemorrhoids, and assigned a 0 percent, 
noncompensable disability rating.

The case was remanded in October 2007.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

From May 9, 2003, the veteran's hemorrhoids have been 
reducible and manifested by pain, itching, and occasional 
bleeding; without thrombosis, fissures, persistent bleeding, 
or anemia.


CONCLUSION OF LAW

From May 9, 2003, the veteran's hemorrhoids have not met the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating for Hemorrhoids

The veteran appealed the initial, noncompensable disability 
rating that the RO assigned for his service-connected 
hemorrhoids.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted, the veteran appealed the initial disability rating 
that the RO assigned.  The Board will consider the evidence 
for the entire period since May 9, 2003, the effective date 
of the grant of service connection, and will consider whether 
staged ratings are warranted.  The rating schedule criteria 
for evaluating external or internal hemorrhoids are as 
follows:

With persistent bleeding and with 
secondary anemia, or with fissures  
.........................................
......... 20 percent

Large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences
   .......................................................... 10 
percent

Mild or moderate  
.........................................
.... 0 percent

38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA medical examination in October 2003, the veteran 
reported that his hemorrhoids were manifested by recurrent 
itching, burning pain, and occasional swelling.  He stated 
that he treated the symptoms with occasional use of creams 
and suppositories.  He indicated that he had not had 
thrombosed hemorrhoids, anal bleeding, or fecal leakage.  He 
reported that he had not undergone surgery for hemorrhoids.  
The examiner observed a single hemorrhoid described as about 
0.3 centimeters in length.  There were no fissures, no 
evidence of bleeding, and no signs of anemia.

The veteran receives VA outpatient medical treatment for 
hemorrhoids and for other conditions.  Records from 2004 to 
2007 show prescriptions for suppositories to treat 
hemorrhoids.  In December 2004, the veteran reported having 
had two episodes of rectal bleeding in February 2004, and one 
in March 2004.  He stated that he had to use suppositories 
nearly daily.  The treating physician did not observe 
bleeding.  The physician did not see signs of large, 
thrombotic, or irreducible hemorrhoids.  The physician noted 
that the hemorrhoid condition was disruptive to the veteran's 
life, as it affected his ability to sit for prolonged 
periods.

In March 2006, the veteran reported having passed a 
substantial stream of bright red blood from his rectum.  The 
treating physician observed minimal external hemorrhoidal 
tissue, with no abnormal rectal mass.  In April 2006, the 
veteran reported having had no further blood in his stool 
since the previous month.

In March 2007, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that the manifestations of his hemorrhoids had 
included "rifts" or fissures, in 1980, and again in 
September 2006.  He related having bleeding five or six times 
a year, and ongoing symptoms of burning and itching.  He 
indicated that he used suppositories daily to treat the 
symptoms.  He stated that the symptoms caused problems with 
prolonged sitting.  He indicated that the symptoms had 
worsened since October 2003.

In October 2007, the Board found that additional evidence was 
needed regarding the current manifestations of the veteran's 
hemorrhoids.  The Board remanded the claim for development, 
including a new VA medical examination.

On VA examination in September 2008, the veteran reported 
that his hemorrhoid symptoms had worsened over time.  He 
stated that he had rectal swelling several times per week.  
He indicated that symptoms were worsened by prolonged 
sitting.  He related that he had occasional mild bleeding, 
shown by blood on toilet paper, and occasional mild itching.  
He reported that he had small leakages of stool a couple of 
times per year.  He indicated that he did not wear a pad.  He 
stated that he used a hemorrhoid suppository daily.  He 
related that he was treated for an anal rift or tear in the 
1980s.  He reported that in 2007 he had an episode of pain 
and enlarged hemorrhoids.  He stated that he thought he had 
another tear, but that his physician found that there was no 
tear.  He indicated that he had not had any thrombosed 
hemorrhoids, surgery for hemorrhoids, or inpatient treatment 
for hemorrhoids.  He reported that his job required prolonged 
sitting, but that he had not missed work because of his 
hemorrhoids.

The examining physician observed one external hemorrhoid that 
measured one centimeter long.  The hemorrhoid was mildly 
tender to palpation, was reducible, and was not thrombosed.  
The examiner found no internal hemorrhoids.  There were no 
tears or fissures, no evidence of bleeding, and no signs of 
anemia.  There was no rectal prolapse, and sphincter tone was 
intact.

The evidence indicates that the veteran's hemorrhoids have 
been symptomatic from 2003 forward.  He has had pain and 
itching and difficulty with prolonged sitting.  Over time, 
the symptoms have become more frequent, requiring more 
regular use of suppositories.  Treatment and examinations 
have not shown, however, hemorrhoids that are large, 
thrombotic, or irreducible, or that have excessive redundant 
tissue.  The veteran reports that bleeding occurs up to 
several times per year.  That frequency can be reasonably 
described as occasional, and would not be considered 
persistent.  The veteran reports having had a fissure in 
1980, and experiencing similar symptoms on another occasion 
in recent years; but no fissure has been found from 2003 
forward.  The evidence shows progression of the veteran's 
hemorrhoid symptoms from mild to moderate.  Nonetheless, the 
manifestations from 2003 forward still do not meet the 
criteria for a compensable rating.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran reports that his hemorrhoid symptoms worsen with 
prolonged sitting and make prolonged sitting difficult, and 
that he holds employment that involves prolonged sitting.  He 
has indicated, however, that he has not missed time from work 
as a result of his hemorrhoid symptoms.  Thus, it appears 
that his hemorrhoids affect him at work, but not to the 
extent of markedly interfering with employment.  He has not 
been hospitalized for his hemorrhoids.  Overall, the 
manifestations and effects of the veteran's hemorrhoids are 
reasonably addressed under the rating schedule criteria, and 
do not necessitate referral of the rating of that disability 
to designated VA officials for consideration of an 
extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a May 2003 letter, the RO provided the veteran notice with 
respect to his claim for service connection for hemorrhoids.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of May 9, 2003, the date of his claim, and 
that a 0 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating, and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the relevant disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From May 9, 2003, entitlement to a compensable disability 
rating for hemorrhoids is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


